STATE OFFICERS AND EMPLOYEES
Both legislative and non-legislative members of the special committee to study the Oklahoma criminal justice system and the special committee to study land records systems are, pursuant to the provisions of Senate Joint Resolution 41, Senate Joint Resolution 58 and House Joint Resolution 1040, Second Session, Thirty-sixth Legislature (1978), entitled to receive in lieu of meals and lodging Twenty-five Dollars ($25.00) per day for attendance at meetings of the respective committees plus mileage as provided in the State Travel Reimbursement Act.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Under the provisions of SJR 41, Second Session, Thirty-sixth Legislature (1978), which clearly shows legislative intent for payment of non-legislative members as well as legislative members appointed to the Special Committees on Criminal Justice System and Land Records System, may we pay nonlegislative members pursuant to this provision instead of the provisions contained in SJR 58 and HJR 1040, Second Session, Thirty-sixth Legislature (1978), which recreates these special committees ? Your question involves a construction of the provisions of Senate Joint Resolution 41, Senate Joint Resolution 58 and House Joint Resolution 1040, of the Second Session of the Thirty-sixth Legislature (1978). Section 2 of SJR 41 provides that both legislative and non-legislative members of the special committees on the study of the Oklahoma criminal justice system and on the study of the land records systems be reimbursed mileage in accordance with the State Travel Reimbursement Act and receive Twenty-five dollars ($25.00) per day for attendance at meetings. That provision of SJR 41 reads as follows: "Such legislative and non-legislative members of the respective committees that have not been reimbursed shall be reimbursed mileage in accordance with the State Travel Reimbursement Act, and reimbursement in lieu of lodging and meals in the amount of Twenty-five Dollars ($25.00) per day as hereby authorized." Both SJR 58 and HJR 1040 contain the following language with regard to travel and per diem: "All members of the committee shall be reimbursed their actual and necessary travel expenses as follows: "Legislative members of the committee shall receive reimbursement in lieu of lodging and meals in the amount of Twenty-five Dollars ($25.00) per day and mileage as provided in the State Travel Reimbursement Act. Non-legislative members of the committee shall be reimbursed in accordance with the provisions of the State Travel Reimbursement Act." All three of the resolutions were passed by the Legislature during the Second Session of the Thirty-sixth Legislature (1978), and therefore should, if at all possible, be read together in harmony to ascertain legislative intent. From a reading of SJR 41, together with the other two joint resolutions, it appears that the Legislature intended for both legislative and non-legislative members of the special committees on the study of the Oklahoma criminal justice system and land records systems to receive reimbursement in lieu of lodging and meals in the amount of Twenty-five Dollars ($25.00) per day and mileage as provided in the State Travel Reimbursement Act.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Both legislative and non-legislative members of the special committee to study the Oklahoma criminal justice system and the special committee to study land records systems are, pursuant to the provisions of Senate Joint Resolution 41, Senate Joint Resolution 58 and House Joint Resolution 1040, Second Session, Thirty-sixth Legislature (1978), entitled to receive in lieu of meals and lodging Twenty-five Dollars ($25.00) per day for attendance at meetings of the respective committees plus mileage as provided in the State Travel Reimbursement Act. (GERALD E. WEIS) (ksg)